Title: To Benjamin Franklin from the Loge des Neuf Soeurs, [before 6 February 1779]
From: Masonic Lodge, Neuf Soeurs
To: Franklin, Benjamin



  [before February 6, 1779]
  VERITE∴ UNION∴ FORCET∴C∴F∴

L∴R∴L∴ Des neuf Soeurs, Est convoquée pour le 6 du 12eme. mois D∴ L∴ D∴ L∴ V∴ L∴ 5778 à 5 heures précises. Pour affaires.
Vous êtes prié d’y venir augmenter les douceurs de l’union fraternelle. Et pour le 12. du 12eme mois à 10 heures du matin il y aura reception, conçert à une heure très précises, Banquet, &c.
Je suis par les N∴ C∴ D∴ F∴ M∴ V∴ T∴ H∴ et affectionné Frere
GebelinSecrétaire D∴ L∴ R∴ L∴Des neuf Soeurs,rue Poupée Saint-André.

Si vous ne pouvez pas assister au Banquet, vous en donnerez avis au Secrétaire deux jours avant l’Assemblée.
  N’oubliez point de vous munir de vos ornemens.

 
Addressed: A Monsieur Monsieur franklin N∴S∴ A Passy
